Case: 2:21-cv-01380-ALM-KAJ Doc #: 11 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 154




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PEYTON HOPSON,
                                              CASE NO. 2:21-CV-1380
       Petitioner,                            CHIEF JUDGE ALGENON L. MARBLEY
                                              Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                             ORDER

       Petitioner has filed a Motion to Proceed requesting expedited consideration of his habeas

corpus petition. (Doc. 10.) However, the case is no longer before this Court. On March 30,

2021, the Court transferred the action to the United States District Court for the Northern District

of Ohio, Eastern Division, in Akron. (Doc. 1.) The Motion to Proceed (Doc. 10) therefore is

DENIED.

       Petitioner may re-file any further motions in the United States District Court for the

Northern District of Ohio.

       IT IS SO ORDERED.

                                              _______________________________________
                                              ALGENON L . MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021
